UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-7541


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LOUIS ANDREW GUARASCIO,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:04-cr-00045-F-2; 5:08-cv-00144-F)


Submitted:   August 19, 2010                 Decided:   August 26, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Louis Andrew Guarascio, Appellant        Pro Se. Jennifer P. May-
Parker,   Assistant  United States        Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Louis Andrew Guarascio seeks to appeal the district

court’s    orders        denying    relief          on    his    28        U.S.C.A.    § 2255

(West Supp. 2010) motion and denying his Fed. R. Civ. P. 59(e)

motion.      These       orders    are    not        appealable       unless     a    circuit

justice    or      judge     issues       a        certificate        of     appealability.

28 U.S.C. § 2253(c)(1) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional       right.”        28        U.S.C.      § 2253(c)(2).           When    the

district court denies relief on the merits, a prisoner satisfies

this    standard    by     demonstrating           that   reasonable         jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El       v.    Cockrell,        537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.           We have independently reviewed the record

and conclude that Guarascio has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.      We also deny Guarascio’s motions for appointment of

counsel, for a transcript at government expense, and Guarascio’s



                                               2
amended motion to amend his informal brief.                 We deny as moot

Guarascio’s motion to withdraw the amended motion.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in     the   materials

before   the   court   and   argument   would   not   aid    the    decisional

process.

                                                                     DISMISSED




                                    3